Name: 88/427/EEC: Commission Decision of 30 June 1988 authorizing the Kingdom of Spain to apply intra- Community surveillance to imports of certain kinds of slide fasteners originating in Taiwan (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  Europe;  Asia and Oceania;  leather and textile industries
 Date Published: 1988-08-02

 Avis juridique important|31988D042788/427/EEC: Commission Decision of 30 June 1988 authorizing the Kingdom of Spain to apply intra- Community surveillance to imports of certain kinds of slide fasteners originating in Taiwan (Only the Spanish text is authentic) Official Journal L 208 , 02/08/1988 P. 0032 - 0032*****COMMISSION DECISION of 30 June 1988 authorizing the Kingdom of Spain to apply intra-Community surveillance to imports of certain kinds of slide fasteners originating in Taiwan (Only the Spanish text is authentic) (88/427/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC (1) of 22 July 1987 on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty, and in particular Articles 1, 2 and 3 thereof, Whereas on 14 June 1988, the Spanish Government asked the Commission of the European Communities, under the first paragraph of Article 115 of the Treaty, for authorization to apply surveillance and protective measures in respect of imports of certain slide fasteners, falling within CN codes 9607 19 00 and 9607 20 91, originating in Taiwan and put into free circulation in the other Member States; Whereas the Commission, under Regulation (EEC) No 3752/87 (2), instituted a system for the authorization of imports of the slide fasteners in question originating in Taiwan for the period up to 31 December 1988, within certain limits; Whereas there are accordingly disparities between Spain and the other Member States in the conditions governing the importations of the products concerned; whereas such disparities could cause deflection of trade; Whereas the Spanish Government has indicated that the limits laid down in Regulation (EEC) No 3752/87 have been reached and even exceeded; whereas a flow of indirect imports of the slide fasteners concerned originating in Taiwan and put into free circulation in the other Member States has become established; whereas these indirect imports have reached a quantity of 1,263 million metres; Whereas the Commission has examined whether the conditions for applying the measures requested by the Spanish authorities are fulfilled, having regard to the results of the investigation carried out by the Commission prior to the adoption of Regulation (EEC) No 3752/87 and the additional information supplied by the Spanish authorities in their application; Whereas the examination shows that the economic problems of the industry, referred to in the said Regulation, persist; whereas, however, it does not appear at this stage that the conditions laid down in Article 3 (2) of Decision 87/433/EEC are fufilled to justify measures to prohibit imports of the products in question put into free circulation in the other Member States; Whereas the flow of indirect imports could expand massively and unpredictably; whereas the Kingdom of Spain should therefore be authorized to apply intra-Community surveillance to the products in question until 31 December 1988 in accordance with Article 2 of Decision 87/433/EEC, in order that any trend which might justify application of more stringent measures under Article 3 of that Decision may quickly be detected, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Spain is hereby authorized to apply intra-Community surveillance in accordance with Article 2 of Decision 87/433/EEC to the following products originating in Taiwan until 31 December 1988: 1.2 // // // CN code // Description // // // 9607 19 00 9607 20 91 // Slide fasteners with scoops not of base metal and parts thereof. // // Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 30 June 1988. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 353, 16. 12. 1987, p. 11.